In the United States Court of Federal Claims
                                      OFFICE OF SPECIAL MASTERS
                                               No. 04-405V
                                           (Not to be published)


*************************
                              *
MARCIE BROOK and,             *
ALAN BROOK, parents           *
of NB, a minor,               *
                              *
                 Petitioners, *
                              *                                           Filed: July 2, 2015
              v.              *
                              *                                           Decision on Attorneys’
SECRETARY OF HEALTH AND       *                                           Fees and Costs
HUMAN SERVICES                *
                              *
                 Respondent.  *
                              *
*************************



                              DECISION (ATTORNEY FEES AND COSTS)


       In this case under the National Vaccine Injury Compensation Program,1 I issued a
decision on May 14, 2015. On July 1, 2015, the parties filed a joint stipulation of facts regarding
attorneys’ fees and costs in this matter. The parties’ stipulation requests a total payment of
$91,366.23, representing attorneys’ fees and costs of $90,000.00, and $1,366.23 of costs
expended by Petitioners.
        An award for fees and costs is appropriate at this time, pursuant to 42 U.S.C. § 300aa-
15(b) and (e)(1). Further, the proposed amounts seem reasonable and appropriate. Accordingly,
I hereby award the following attorneys’ fees and costs pursuant to 42 U.S.C. § 300aa-15(b) and
(e)(1):
           •        a lump sum of $90,000.00, in the form of a check payable jointly to Petitioners
                    and Petitioners’ counsel, Clifford Shoemaker, on account of services
                    performed by counsel’s law firm.



1
    The applicable statutory provisions defining the program are found at 42 U.S.C. § 300aa-10 et seq. (2012).
         •        a lump sum of $1,366.23, in the form of a check payable to Petitioners,
                  which represents Petitioners’ own litigation expenses in this case.
       In the absence of a timely-filed motion for review filed pursuant to Appendix B of the
Rules of the U.S. Court of Federal Claims, the clerk of the court shall enter judgment in
accordance herewith.2

IT IS SO ORDERED
                                                                             /s/ George L. Hastings, Jr.
                                                                                 George L. Hastings, Jr.
                                                                                 Special Master




2
  Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by filing a joint notice renouncing the
right to seek review.